UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K Current Report Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2014 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) DELAWARE 001-35262 16-1731691 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2001 Bryan Street, Suite3700 Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (214)750-1771 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On December 9, 2014, the management of Regency Energy Partners LP expects to present information concerning its business to investors and other interested parties.The materials to be utilized in the presentation are furnished as Exhibit 99.1 hereto and are incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit99.1 is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Item9.01 Financial Statements and Exhibits. (a)-(c) Not used. (d)Exhibits. In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit99.1 is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act. Exhibit Number Description Exhibit99.1 Regency Energy Partners LP Presentation dated December 9, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENCY ENERGY PARTNERS LP By: Regency GP LP, its general partner By: Regency GP LLC, its general partner By: /s/ A. Troy Sturrock A. Troy Sturrock Vice President and Controller December 9, 2014
